Case 4:20-cv-00053-JLK Document 1-1 Filed 09/02/20 Page 1 of 7 Pageid#: 5




                          EXHIBIT A
        Case 4:20-cv-00053-JLK Document 1-1 Filed 09/02/20 Page 2 of 7 Pageid#: 6




                                      DANVILLE CIRCUITCOURT
                                              Civil Division
                                   401 PATTON STREET PO BOX 3300
                                         DANVILLE VA 24541
                                              (434) 799-5 168

                                                Summons



        To: THESALVATIONARMY                                             Case No   590CL20000705-00
             CT CORP SERVICE, REG AGENT
             4701 COX ROAD
             SUITE 285
             GLEN ALLEN VA 23060


        The party upon whom this summons and the attached complaint are served is hereby notified
        that unless within 21 days after such service, response is made by filing in the clerk’s office
        of this court a pleading in writing, in proper legal form, the allegations and chargesmay be
        taken as admitted and the court may enter an order, judgment, or decree against such party
        either by default or after hearing evidence.
        Appearance in person is not required by this summons.

        Done in the name of the Commonwealth of Virginia on,Monday9August 03i 2020

         Clerk of Court: GERALD A. GIBSO

                                                                  a
                                                        (CLERK/DEP
   Instructions:



HearingOfficial :




                    SHELTON, BRENT A
Attorney'sname:     219 PATTON STREET
                    HAYMORE& HOLLAND
                    DANVILLE VA 24541
Case 4:20-cv-00053-JLK Document 1-1 Filed 09/02/20 Page 3 of 7 Pageid#: 7
Case 4:20-cv-00053-JLK Document 1-1 Filed 09/02/20 Page 4 of 7 Pageid#: 8
Case 4:20-cv-00053-JLK Document 1-1 Filed 09/02/20 Page 5 of 7 Pageid#: 9
Case 4:20-cv-00053-JLK Document 1-1 Filed 09/02/20 Page 6 of 7 Pageid#: 10
Case 4:20-cv-00053-JLK Document 1-1 Filed 09/02/20 Page 7 of 7 Pageid#: 11
